

	

		II

		109th CONGRESS

		1st Session

		S. 1705

		IN THE SENATE OF THE UNITED STATES

		

			September 14, 2005

			Mr. Salazar introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To allow a credit against income tax for providing

		  housing to victims of Hurricane Katrina and to amend the Internal Revenue Code

		  of 1986 to waive the limitation on charitable donations by individuals for

		  donations for the relief of the victims of Hurricane Katrina.

	

	

		1.Credit for expenses incurred

			 for housing victims of Hurricane Katrina

			(a)In

			 generalIn the case of an individual, there shall be allowed as a

			 credit against the tax imposed by chapter 1 of the Internal Revenue Code of

			 1986 for the taxable year an amount equal to $20 for each day the taxpayer

			 houses a Hurricane Katrina evacuee in the taxpayer's principal place of abode

			 during the period beginning on August 26, 2005, and ending on December 31,

			 2005.

			(b)Limitations

				(1)Dollar

			 limitationThe credit allowed under subsection (a) shall not

			 exceed—

					(A)$900 with respect

			 to any Hurricane Katrina evacuee, and

					(B)$2,000 with

			 respect to any taxpayer.

					(2)Minimum length

			 of stayNo credit shall be allowed under subsection (a) with

			 respect to any Hurricane Katrina evacuee unless such evacuee is housed at the

			 taxpayer's principal residence for at least 7 consecutive days.

				(c)Hurricane

			 Katrina evacueeFor purposes of this section, the term

			 Hurricane Katrina evacuee means any individual—

				(1)whose principal

			 place of abode is within an area—

					(A)with respect to which a major disaster has

			 been declared by the President before September 14, 2005, under section 401 of

			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act in

			 connection with Hurricane Katrina, and

					(B)which is

			 determined by the President before such date to warrant individual assistance,

			 or individual and public assistance, from the Federal Government under such

			 Act, and

					(2)who is not able

			 to inhabit such principal place of abode due to damage sustained from Hurricane

			 Katrina.

				(d)Treatment of

			 creditExcept as provided in subsection (e), for purposes of the

			 Internal Revenue Code of 1986, the credit allowed under subsection (a) shall be

			 treated as a credit allowed under subpart A of part IV of subchapter A of

			 chapter 1 of such Code.

			(e)Portion of

			 credit refundableThe aggregate credits allowed to a taxpayer

			 under subpart C of the Internal Revenue Code of 1986 shall be increased by the

			 lesser of—

				(1)the amount of the

			 credit which would be allowed under this section without regard to this

			 subsection and the limitation under section 26(a) of such Code, or

				(2)$500.

				The amount

			 of the credit allowed under this subsection shall reduce the amount of the

			 credit otherwise allowable under subsection (a) without regard to section 26(a)

			 of such Code.2.Waiver of limit

			 on charitable donations for relief of victims of Hurricane Katrina

			(a)In

			 generalParagraph (1) of section 170(b) of the Internal Revenue

			 Code of 1986 is amended by adding at the end the following new

			 subparagraph:

				

					(G)Waiver of

				limitation for Hurricane Katrina contributions

						(i)In

				generalThis paragraph shall be disregarded with respect to the

				aggregate of contributions for any taxable year which are described in clause

				(ii).

						(ii)Contribution

				describedA contribution is described in this clause if such

				contribution is a cash contribution made before January 1, 2010, for the relief

				of victims in areas affected by Hurricane

				Katrina.

						.

			(b)Effective

			 dateThe amendment made by subsection (a) shall apply to

			 contributions made after August 28, 2005.

			

